Confidential Exhibit 10.1 THIRD AMENDMENT TO LICENSE AND CO-DEVELOPMENT AGREEMENT THIS THIRD AMENDMENT(“Third Amendment”) effective as ofDecember 8, 2016 (“Effective Date”), is made by and between MorphoSys AG, a German corporation (registered at the District Court of Munich, HRB121023) having an office and place of business at Lena-Christ-Str. 48, 82152 Martinsried/Planegg, Germany, (collectively with its affiliates, “Morphosys”) and Aptevo Research and Development LLC (previously Emergent Product Development Seattle, LLC), a US corporation (registered in Delaware, N° 4858233) having an office and place of business at 2401 Fourth Avenue, Suite 1050, Seattle, Washington, USA (“Aptevo”).
